Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 01/25/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The prior double patenting rejection is overcome in view of the amendments hence is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-7, 10-12, 14-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20090123158A1 (Ray) in view of US 20180351023 A1 (Shubin).
1, 14. Ray discloses A lidar system (Title, Abstract) comprising:
a light source (Fig. 1: 12; ¶19) configured to emit pulses of light along a light-source field of view (FOV) (Figs. 3, 5: 42; ¶20);
a scanner configured to scan the light-source FOV across a field of regard (FOR) of the lidar system and direct the pulses of light along a scan direction (Fig. 1: 16; ¶22-23), wherein each of the pulses of light illuminates a respective instantaneous light-source FOV which 
a receiver configured to detect the pulses of light scattered by one or more targets (Fig. 1: 14; ¶19), the receiver including a detector with a detector FOV that corresponds to an angular region over which the detector is configured to receive scattered light (Figs. 3, 5: 44; ¶20, 22), … wherein:
the lidar system is configured to detect the one or more targets, wherein the one or more targets are located up to RMAX meters away from the lidar system (Figs 5: target; ¶22), and
the scanner causes the detector FOV to move relative to the instantaneous light-source FOV along the scan direction so that an amount of overlap between an instantaneous light-source FOV associated with a first pulse of light and the detector FOV is different (Figs. 2, 5; ¶24, 25) at two or more instances of time in an interval between (i) when the first pulse of light is emitted and (ii) when scattered light from the first pulse of light returns from a first target of the one or more targets, the first target located RMAX meters away (Figs. 5, 6; ¶19, 23-25 it is noted that as the scanner rotates, the detector FoV overlap with the light source FoV at the time the pulse was emitted changes).
While Ray does not explicitly disclose, Ray in view of Shubin teaches
wherein the detector includes an avalanche photodiode (APD) configured to produce an electrical-current pulse corresponding to the scattered light from the first pulse of light (Shubin ¶2, 11, 56, 58), wherein the APD comprises a transparent electrode configured to transmit the first pulse of light to an active region of the APD (Shubin ¶77-78, 91, 94, 106).

3, 16. Ray in view of Shubin teaches The lidar system of claim 1, wherein the scanner causes the detector FOV to partially, but not fully, overlap with an instantaneous light-source FOV associated with a second emitted pulse of light (Ray Figs. 4, 6; ¶23-25) during a time interval between (i) when the second pulse of light is emitted and (ii) before scattered light from the second pulse of light returns from a second target of the one or more targets, the second target located less than M meters away, wherein M is less than RMAX (Ray Figs. 3-6; ¶24-25, 27).
4, 17. Ray in view of Shubin teaches The lidar system of claim 3, wherein the scanner causes an instantaneous light-source FOV associated with a third emitted pulse of light to be fully contained within the detector FOV (Ray Figs. 4, 6; ¶23-25) during a time interval between (i) when scattered light from the third pulse of light can return from the second target located less than M meters away and (ii) before scattered light from the third pulse of light can return from the first target located RMAX meters away (Ray Figs. 3-6; ¶24-25, 27).
6. Ray in view of Shubin teaches The lidar system of claim 1, wherein the scanner causes an instantaneous light-source FOV associated with a subsequently emitted pulse of light to be at least partially outside the detector FOV when scattered light from the subsequent pulse of light returns from a target located more than RMAX meters away (Ray Figs. 4-6; ¶19, 23-25).
7. Ray in view of Shubin teaches The lidar system of claim 1, wherein the light-source FOV is smaller than the detector FOV (Ray Figs. 1, 2; ¶20).

11. Ray in view of Shubin teaches The lidar system of claim 1, wherein RMAX is a maximum range of the lidar system, corresponding to a maximum distance over which the lidar system is configured to detect the pulses of light scattered by the one or more targets located up to RMAX meters away from the lidar system (Ray Figs. 3-6; ¶22-25).
12. Ray in view of Shubin teaches The lidar system of claim 1, wherein the receiver further includes a lens that focuses received scattered light onto an active region of the detector (Ray Fig. 1: 52; ¶20).

2, 15. While Ray not making explicit, Ray in view of Shubin teaches The lidar system of claim 1, wherein the scanner causes the detector FOV to have less than or equal to 20% overlap with the instantaneous light-source FOV when the first pulse of light is emitted (Ray Figs. 2, 3; ¶22-24).
It would have been obvious to one of ordinary skill in the art to modify the overlap of the emitter and receiver FoV, for example by changing the angle between them, or by changing the lag angle, because absent any unexpected results, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the parameter values as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges, for example the angle of emitter and receiver or the amount of FoV overlap, involves only routine skill in the art In re Aller, I 05 In re Boesch, 617 F.2d 272, 205 USPQ 215.
3, 16. Should it be found that Ray does not make explicit, Ray in view of Shubin teahces The lidar system of claim 1, wherein the scanner causes the detector FOV to partially, but not fully, overlap with an instantaneous light-source FOV associated with a second emitted pulse of light (Ray Figs. 4, 6; ¶23-25) during a time interval between (i) when the second pulse of light is emitted and (ii) before scattered light from the second pulse of light returns from a second target of the one or more targets, the second target located less than M meters away, wherein M is less than RMAX (Ray Figs. 3-6; ¶24-25, 27).
It would have been obvious to one of ordinary skill in the art to modify the speed of scanning in Ray or the lag angle in scanning such that for an object at a distance M (less than Rmax) or closer, the beam of light is only partially overlapping because doing so would be applying a known technique of varying speed or angle to yield predictable results of various overlaps in fields of views as taught by Ray, and further it would be obvious to try various speeds or angles within identified ranges to obtain the predictable results of various fields of view overlaps because change of speeds or angle predictably cause the change in fields of view overlap for any specific distance of an object.
4, 17. Should it be found that Ray does not make explicit, Ray in view of Shubin teaches The lidar system of claim 3, wherein the scanner causes an instantaneous light-source FOV associated with a third emitted pulse of light to be fully contained within the detector FOV (Ray Figs. 4, 6; ¶23-25) during a time interval between (i) when scattered light from the third pulse of light can return from the second target located less than M meters away and (ii) before scattered 
It would have been obvious to one of ordinary skill in the art to modify the speed of scanning in Ray or the angle of scanning such that when the light can be scattered from less than M meters away and before light can be scattered from Rmax away, the beam of light fully contained within detector FoV because doing so would be applying a known technique of adjusting speed of scanning and lag angle to yield predictable results of various overlaps in fields of views at specific object distances as taught by Ray, and further it would be obvious to try various speeds or angles within identified ranges to obtain the predictable results of various fields of view overlaps because change of speeds or angle predictably cause the change in fields of view overlap for a specific distance of an object.

Claim 5, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray in view of Shubin further in view of US20170176575A1 (Smits1).
5, 18. While Ray does not explicitly teach, Ray in view of Shubin further in view of Smits1 teaches The lidar system of claim 3, wherein the lidar system is configured to deactivate or reduce a gain of the receiver (Smits1 Fig. 38: 3810; ¶275, Table 2) during the time interval between (i) when the second pulse of light is emitted and (ii) before the scattered light from the second pulse of light returns from the second target (Smits1 Fig. 38: 3824-3828; ¶346, 376).
It would have been obvious to one of ordinary skill in the art to modify Ray to vary the gain of the receiver based on where the pulse is returned because doing so would be using a known technique of dynamic gain control as taught by a similar optical detection device and .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray in view of Shubin further in view of US20160041266A1 (Smits2).
8. While Ray does not explicitly disclose, Ray in view of Shubin further in view of Smits2 teaches The lidar system of claim 1, wherein the scanner includes a polygon mirror rotating to define the scan direction (Smits2 ¶88; Figs. 3, 10A-C).
It would have been obvious to one of ordinary skill in the art to modify Ray to use a polygon mirror for scanning because using a polygon mirror as e.g. shown by Smits1 for scanning is well-known and common in the art and doing so would be a replacement of a known scanning mirror with another known scanning mirror from a similar optical detection device.

Claim 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray in view of Shubin further in view of US20180059248A1 (O'Keeffe).
9, 19. While Ray does not make explicit, Ray in view of Shubin further in view of O'Keeffe teaches The lidar system of claim 1, wherein the scanner is configured to direct the pulses of light along the scan direction to produce a plurality of scan lines distributed in a nonuniform manner across the FOR of the lidar system (O'Keeffe Fig. 2F, 3, 13; ¶95, 96), wherein scan lines located near a periphery of the FOR are farther apart as compared to scan lines located near a center of the FOR (O'Keeffe Fig. 2F, 3, 6C-7, 13; ¶95, 96, 108, 109).
It would have been obvious to one of ordinary skill in the art to modify Ray to vary the uniformity of the scanning as e.g. taught by O'Keeffe because doing so is using a well-known .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray in view of Shubin further in view of US20170090019A1 (Slobodyanyuk).
13. While Ray does not make explicit, Ray in view of Shubin in view of Slobodyanyuk teaches The lidar system of claim 1, wherein:
the receiver further includes a pulse-detection circuit coupled to the APD (Slobodyanyuk Fig. 3; ¶23), the pulse-detection circuit comprising:
a transimpedance amplifier (TIA) configured to receive the electrical-current pulse from the APD and produce a voltage pulse that corresponds to the received electrical-current pulse (Slobodyanyuk Fig. 3: TIA 316; ¶35-36);
a gain circuit configured to amplify the voltage pulse (Slobodyanyuk Fig. 3: 318; ¶35-36);
a comparator configured to produce an electrical-edge signal when the amplified voltage pulse rises above or falls below a particular threshold voltage (Fig. 4A-4C; ¶37-39, 43); and
a time-to-digital converter (TDC) configured to determine an interval of time between emission of the first pulse of light and receipt of the electrical-edge signal (Slobodyanyuk Fig. 3: 308, 310; ¶35-36).
It would have been obvious to one of ordinary skill in the art to modify Ray to use the detection circuit as taught by Slobodyanyuk because doing so would be using known components of a detection circuit from a similar optical detection device, in another optical .
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray in view of Shubin further in view of US 20180059221 A1 (Slobodyanyuk2).
21. While Ray does not make explicit, Ray in view of Shubin further in view of Slobodyanyuk2 teaches The lidar system of claim 1, wherein the APD is an Indium Gallium Arsenide (InGaAs) APD (Slobodyanyuk2 ¶29, 37).
It would have been obvious to one of ordinary skill in the art to modify Ray in view of Shubin to use InGaAs APD because doing so would be using a known type of APD instead of another known type of APD and using InGaAs may provide high seed detection as taught by Slobodyanyuk2 in ¶29, 37.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR J ASKARIAN whose telephone number is (571)272-1246.  The examiner can normally be reached on M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.J.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/YUQING XIAO/